Citation Nr: 1334241	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  09-49 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  What evaluation is warranted for residuals of radical prostatectomy, status post prostate cancer, from July 1, 2009?

3.  What evaluation is warranted for degenerative lumbar arthritis with spondylolisthesis from June 14, 2011?

4.  Entitlement to a total rating based on unemployability due to service-connected disability.

5.  Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s).

6.  Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2008 rating decision of the VA Regional Office (RO) in Boston, Massachusetts that granted service connection for residuals of a radical retropubic prostatectomy, status post prostate cancer with erectile dysfunction in August 2008, evaluated as 100 percent disabling from January 11, 2008, as well as special monthly compensation based on loss of use of a creative organ from February 11, 2008.  

The appeal also arises from a December 2008 rating decision which granted entitlement to service connection for degenerative arthritis of the lumbar spine with spondylolisthesis, rated 10 percent disabling from January 14, 2008.  That rating decision also granted special monthly compensation based on statutory housebound criteria from January 14, 2008.  

This appeal further stems from a March 2009 rating decision which denied entitlement to an evaluation in excess of 50 percent for PTSD, and confirmed and continued the 10 percent disability evaluation for service-connected lumbar spine disability.  The March 2009 rating decision further reduced the evaluation for residuals of radical prostatectomy, status post prostate cancer, to 40 percent, effective July 1, 2009, and terminated entitlement to special monthly compensation based on housebound criteria from July 1, 2009.  Finally, the rating decision also denied entitlement to a total rating based on individual unemployability due to service-connected disabilities.  

By rating decision dated in June 2011, a temporary 100 percent evaluation was assigned for PTSD because of hospitalization over 21 days from January 11, 2011.  The 50 percent disability rating was reestablished from March 1, 2011.  In light of the award of a temporary total disability rating entitlement to special monthly compensation based on housebound criteria was restored from January 11, 2011 to March 1, 2011.  

An April 2012 rating decision granted a 100 percent evaluation for PTSD because of hospitalization over 21 days from February 21, 2012.   A 50 percent disability rating was reestablished from April 1, 2012.

The Veteran was afforded a Travel Board hearing in March 2013 before the undersigned sitting at Boston, Massachusetts.  The transcript is of record.  

The record raises the issue of entitlement to service connection for right lower extremity radiculopathy secondary to degenerative lumbar arthritis.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

Save for the issue of entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) all issues are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

In an August 2008 rating decision the Veteran was granted entitlement to special monthly compensation for loss of use of a creative organ and was granted benefits pursuant to 38 U.S.C.A. § 1114(k).


CONCLUSION OF LAW

The appeal on the merits of the Veteran's claim of entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) is moot by virtue of an August 2008 rating decision granting the benefit in full.  There remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a) , 7105(d)(5) (West 2002 & Supp. 2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2008 rating decision VA granted the Veteran entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(k).  Hence, the Veteran's claim of entitlement to special monthly compensation under that statute is moot as the benefit sought on appeal has already been granted.  Baughman v. Derwinski, 1 Vet. App. 563 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought the appeal with respect to this issue is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).


ORDER

The claim of entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) is dismissed.



REMAND

The Veteran asserts and has presented testimony to the effect that the symptoms associated with his service-connected disabilities are more severely disabling than reflected by the currently assigned disability evaluation and warrant higher ratings.  He also maintains that he is totally disabled and unable to secure or maintain gainful employment due to his service-connected disabilities.

At the outset, the Board observes that following the statement of the case in November 2009 and a supplemental statement of the case in January 2011, additional clinical evidence has been received that is pertinent to the claims that includes treatment for prostate disability in February 2011 and PTSD in 2012.  This evidence has not previously been considered in the adjudication of these claims.  Neither the Veteran nor his representative has waived consideration of this evidence by the agency of original jurisdiction.  The Board cannot consider this evidence in the first instance and must remand these matters to the RO for a supplemental statement of the case. See 38 C.F.R. §§ 19.38, 20.1304(c) (2013).

Review of the record, including Virtual VA, reflects that the appellant has received VA outpatient and inpatient treatment over the years.  However, with the exception of hospital discharge summaries dated between January and February 2011, and February and March 2012, and a urology note dated in February 2011, the most recent clinical records date through May 2010.  The Veteran testified during his hearing that he receives continuing treatment from Northampton VA, the VA Worcester outpatient clinic and the Worcester Vet Center.  As VA adjudicators have constructive possession of any additional VA records, the actual records must be retrieved and associated with the other evidence on file.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  

During his personal hearing in March 2013, the Veteran elaborated on the symptoms associated with PTSD, prostate disability and his low back disorder, and testified that his service-connected disorders prevented him from securing or maintaining gainful employment.  The appellant's representative pointed out that there had been no VA compensation examinations for the service-connected disorders in a number of years.  It was requested that current VA examinations be scheduled, to include for an opinion as to whether the service-connected disorders caused him to be unemployable.  

Review of the record discloses that the Veteran last had examinations for compensation and pension purposes for PTSD in February 2009, for the lumbar spine in October 2008, and for residuals of prostate cancer in January 2009.  Given the Veteran's contentions that his symptoms warrant a higher disability rating, and the fact that he has not been examined by VA for more than four years, new examinations are in order.  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is told old to adequately evaluate the current state of the condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2013); Proscelle v. Derwinski, 2 Vet.App. 629. 632 (1992).

Additionally, the duty to assist requires that VA obtain an examination that includes an opinion as to what effect the Veteran's service-connected disabilities have on his ability to work. See Friscia v. Brown, 7 Vet.App. 294, 297 (1994).  The Court has held that an unemployability claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent performing work that would produce sufficient income to be other than marginal. Id.  In this case, there has not been any overall assessment as to whether the appellant is unable to obtain or maintain gainful employment due to service-connected disabilities.  As such, VA examination in this regard is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA inpatient and outpatient records dating from June 2010 to the present from Northampton VA, the VA Worcester outpatient clinic, and the Worcester Vet Center and associate them with the claims folder.  If the RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After a reasonable time for receipt of additional VA records, schedule the Veteran for an examination by a VA psychiatrist or psychologist, to determine the extent of any disability caused by PTSD.  The claims folder, to include access to Virtual VA, must be made available to the examiner.  All necessary tests and studies, to include psychological testing, should be performed in order to assess the symptomatology attributable to PTSD.  The report of the examination should contain a detailed account of all clinical manifestations of PTSD.  A Global Assessment of Functioning score should be provided with an explanation of the score's meaning within the context of the applicable rating criteria (to be provided by the RO).

The examiner must offer an opinion addressing the effect of the appellant's PTSD on his employability to include a complete discussion of all functional impairments as they affect social and industrial opportunities.  The examination report must include a complete rationale for the opinions and conclusions reached.

3.  Schedule the Veteran for a VA genitourinary examination.  The claims folder, to include access to Virtual VA, must be made available to the examiner.  The examiner should ascertain and report the Veteran symptoms associated with residuals of radical prostatectomy.  The impact of this disorder on the appellant's ability to work must be addressed.  The clinical findings should be reported in detail, and a complete rationale offered for any proffered opinion.

4.  Schedule the Veteran for an examination to evaluate the severity of the service-connected lumbar spine disability.  The claims folder, to include access to Virtual VA, must be made available to the examiner.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected back disorder, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.

The examiner is to opine whether the Veteran's service-connected disabilities, either singly or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The examiner must address whether it is at least as likely as not that any diagnosed lower extremity radiculopathy is caused or aggravated by the appellant's service connected lumbar arthritis with spondylolisthesis.  A fully reasoned rationale must be provided for any opinion offered.

5.  The Veteran must be given adequate notice of all examinations, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2013).  Any failure to appear for an examination should be noted in the file. 

6.  The RO must ensure that the clinical examinations and reports requested above comply with this remand.  If the reports are insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

7.  After taking any further development deemed appropriate, adjudicate the inextricably intertwined claim of entitlement to service connection for right lower extremity radiculopathy secondary to lumbar degenerative arthritis with spondylolisthesis.  Further, readjudicate the remaining issues on appeal, to include entitlement to a total rating based on unemployability due to service-connected disability and special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s).  If all benefits sought are not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.  The Veteran is hereby informed that should service connection for right lower extremity radiculopathy be denied the Board would only exercise jurisdiction over that claim if he perfected a timely appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


